Citation Nr: 0100264	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the appellant's 
service-connected lumbosacral strain and lumbar disc disease, 
currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for the appellant's 
service-connected residuals of injury to the skull with 
blackouts rated analogous to petit mal epilepsy, episodes of 
global transient amnesia, currently rated 10 percent 
disabling.  

3.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant had active duty from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in September 1998 denying increased ratings for the 
appellant's low back and residuals of skull injury, as well 
as the TDIU claim.  In a subsequent rating decision issued by 
the St. Petersburg, Florida, VARO, an increased rating for 
the low back disability was granted, from 10 percent to 20 
percent, after it was concluded that the degenerative joint 
disease of the lumbar discs was caused by the service-
connected low back disability.  


REMAND

The Board notes that in the VA Form 21-4138, Statement in 
Support of Claim, dated in March 1999 the appellant requested 
a hearing before a decision review officer.  A VA Form 119, 
Report of Contact, dated in April 1999, reflects the 
appellant was told that his hearing would be postponed until 
he had the two VA Compensation and Pension examinations.  It 
does not appear that additional action was taken to 
reschedule the hearing before a decision review officer after 
the Compensation and Pension examinations were conducted in 
May and June 1999, or that the appellant withdrew his request 
for a hearing before a decision review officer.  In a VA Form 
9, dated in August 1999, he indicated that he did not desire 
a hearing before the Board.  No reference was made to the 
requested hearing at the RO.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant in 
order to clarify whether he desires a 
hearing at the RO and, thereafter, take 
the necessary actions.  He should be 
furnished the appropriate release of 
information forms in order to obtain 
copies of all private and VA medical 
records pertaining to current treatment 
for the disabilities in issue.  He should 
also be asked to submit statements from 
individuals who have observed his 
neurological disorder with regard to a 
description and the frequency of the 
reported seizures.

2.  It is requested that the RO obtain all 
current treatment records from the VA 
medical facilities in Pensacola, Florida, 
and Biloxi, Mississippi.

3.  Any other development deemed 
necessary by the RO, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





